Citation Nr: 1202643	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  03-30 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, schizophrenia, panic disorder, and personality disorder.

2.  Entitlement to service connection for a chronic neurological disorder, to include frontal/temporal lobe disorders, epilepsy, seizures, sleep disturbance, and dysarthria, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a gastrointestinal disorder manifested by nausea, chronic diarrhea, and abnormal weight loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for residual injuries of fractured bones, to include as secondary to seizures.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1992.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C.  



REMAND

The Veteran contends that his numerous physical, neurological, and psychiatric disabilities are related to service and/or constitute a qualifying chronic disability under 38 C.F.R. § 3.317 given his claimed service in the Southwest Asia theater of operations during the Persian Gulf War.

The Veteran's claims were previously before the Board in March 2005 and November 2009 and remanded at that time for additional evidentiary development, to include verifying the Veteran's claimed service in the Southwest Asia theater of operations.  Service personnel records associated with the claims file reflect that the Veteran had active service from August 1987 to August 1992.  Additional personnel records reflect that the Veteran was stationed in Florida, Tennessee, and New Jersey.  A DD Form 214 shows no evidence of permanent foreign service for the period July 1990 to August 1992, but the Veteran's unit, Patrol Squadron FORTY NINE (VP-49), was permanently based in Florida and temporarily deployed to Bermuda, Puerto Rico, Iceland, and Spain during that time.  

In the past, the Veteran's claims have been denied, in part, on the grounds that he was not a "Persian Gulf Veteran" as defined by 38 C.F.R. § 3.317.  However, the claims file includes a photostatic copy of a certificate submitted by the Veteran which indicated that he traveled in the Suez Canal, Mediterranean Sea, and the Red Sea on July 15, 1991 while attached to Patrol Squadron FORTY NINE (VP-49).  The statement of the case and subsequently issued supplemental statements of the case acknowledge reviewing the Veteran's numerous statements and "attachments," but it is unclear from the record the extent to which this certificate was considered, if at all.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317(e) (2011).  On remand, therefore, the RO should consider this evidence as well as contact the appropriate service department and/or Federal agency to verify whether Patrol 

Squadron FORTY NINE (VP-49) was, in fact, stationed in the Red Sea on July 15, 1991.  If the Veteran's service in the Southeast Asia theater of operations is verified, the Veteran must be afforded a Gulf War Guidelines Examination.  

The Veteran was afforded a VA psychiatric examination in July 2010.  According to the examiner, mental status testing suggested that the Veteran did not have a mental health disorder involving anxiety, schizophrenia, and/or a personality disorder that was caused or aggravated by his period of active military service.  In an April 2011 addendum, the examiner explained the basis for this conclusion, noting that the Veteran attributed his feelings of anxiety or depression to stress, his health problems, or to his pending claim for VA benefits.  Further, the examiner noted that the Veteran failed to identify or relate that any of his present problems with anxiety were related to service.  Service treatment and hospitalization records dated May to August 1992 diagnosed possible stress-induced chest pain, anxiety, and depression; prescribed Doxepin for anxiety; and diagnosed antisocial personality disorder.  A new VA examination is needed in this case because the examiner failed to address (1) the issue of continuity of psychiatric symptoms since service; and (2) whether there was evidence of an acquired psychiatric disorder superimposed upon a personality disorder.  See 38 C.F.R. § 4.127 (2011). 

The Veteran was also afforded a VA neurological examination in July 2010.  The examiner stated that it was "possible" that some of the Veteran "episodes" were related to stress and/or anxiety.  The examiner requested additional diagnostic testing which was performed in May 2011.  Based on the results of these tests, the examiner stated in a May 2011 addendum that the etiology of the Veteran's "episodes" could not be determined without resorting to pure speculation.  But, the examiner expressed the opinion that the brain lesion did not "appear" to cause any significant problem and stated that the Veteran's tension headaches were "most likely" caused by underlying depression.  The examiner acknowledged that it was difficult to explain why the Veteran had intermittent dysarthria, but concluded that it was "unlikely" to be caused by any brain abnormality.  The examiner did not provide an etiological opinion about the Veteran's brain lesion, seizures, and/or the claimed sleep disorder.  The Veteran must be afforded a new VA examination in 

light of these deficiencies.  See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).   

The Veteran also seeks service connection for residuals of bone fractures, to include as secondary to seizures.  The record reflects that the Veteran has sustained injuries, including broken bones, as a result of various post-service incidents such as involvement in a motor vehicle accident, falling down, or being assaulted.  On remand, the RO must contact the Veteran as request that he identify with specificity the bones allegedly broken due to falls stemming from his seizures.  This issue is also inextricably intertwined with the Veteran's service connection claim for a neurological disorder, which includes seizures.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The RO must attempt to obtain all VA medical records pertaining to the Veteran that are dated from March 2008.  In addition, the Veteran must be contacted and asked to identify any and all non-VA sources of treatment for the disabilities on appeal that are not already of record.  The Veteran must be provided with complete notification of the information and evidence needed to substantiate his service connection claims on a direct, presumptive, and secondary basis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from 

identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and provide complete notice of the information and evidence needed to substantiate his service connection claims on a direct, presumptive, and secondary basis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  In addition, the RO must contact the Veteran and request that he identify with specificity the bones allegedly broken due to falls stemming from his seizures. 

3.  The RO must contact the appropriate service department and/or Federal agency to verify whether Patrol Squadron FORTY NINE (VP-49) was stationed in the Southwest Asia theater of operations, to include the Red Sea, on July 15, 1991.  Facilities that must be contacted include, but are not limited to the Naval Reserve Personnel Center, National Personnel Records Center, and the Records Management Center.  All 

attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  If and only if the Veteran's service in the Southwest Asia theater of operations is verified, the Veteran must be scheduled for a VA Gulf War Guidelines Examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran has a qualifying chronic disability under 38 C.F.R. § 3.317, and if so, whether it is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the 

limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be scheduled for a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The claims file must be reviewed by the psychiatrist in conjunction with the examination.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests, including psychological testing and evaluation, must be performed.  The examination report must include a detailed account of all pathology found to be present.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements regarding continuity of psychiatric symptoms since service, the examiner must provide an opinion as to whether the Veteran's psychiatric disorder, variously diagnosed as anxiety, schizophrenia, or panic disorder, is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must also state whether there is evidence of an acquired psychiatric disorder superimposed upon a personality disorder, and if so, the acquired psychiatric disorder must be identified.  The examiner must provide an etiological opinion for each psychiatric diagnosis found in the record and/or on examination.  The report of 

examination must include a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of a particular examiner.  The report prepared must be typed.

6.  Regardless of whether the Veteran's service in the Southwest Asia theater is verified, the Veteran must be scheduled for a neurological examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements regarding continuity of neurological symptoms, the examiner must provide an opinion as to whether the Veteran's neurological disorder, claimed as frontal/temporal lobe disorders, epilepsy, seizures, sleep disturbance, and dysarthria, is related to the Veteran's military service, to include as due to any incidents therein.  The examiner must provide an etiological opinion with regard to each neurological diagnosis found in the record and/or on examination.  The examiner must explain the significance, if any, of the Veteran's brain lesion and must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so 

stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

9.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, to include obtaining any additional VA examinations if necessary, and readjudicate the Veteran's claims.  If any benefit on 

appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


